Citation Nr: 0603180	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1957. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The Board remanded the case to the RO in November 2003 for 
further development.  The case was before the Board again in 
May 2005 at which time the case was remanded to accommodate 
the veteran's request for a personal hearing before the 
Board.

In October 2005, the veteran appeared and testified via 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The Board remanded the case in November 2003 in order to 
obtain a medical opinion, based upon review of the claims 
folder, as to whether the veteran manifested an asbestos-
related lung disease and, if so, whether the disability was 
related to asbestos exposure in service.  In so doing, the 
Board noted that a conflict of medical diagnosis existed 
between several examiners.

In November 1996, Ray A. Harron, M.D., provided an opinion 
that, within a reasonable degree of medical certainty, the 
veteran manifested pulmonary asbestosis.  This diagnosis was 
supported by an x-ray worksheet noting the shapes and sizes 
of opacities in the lungs.  Subsequently, Leo J. Castiglioni, 
M.D., stated that the veteran had asbestosis based upon the 
veteran's occupational history and a "B-reading" of his 
chest X-ray.  A VA medical examiner in December 2001 provided 
an opinion that the veteran did not manifest a clinically 
significant lung disease, to include asbestosis.

The Board requested in its remand directives for the VA 
examiner to specifically address the medical opinions of Drs. 
Harron and Castiglioni, to include the significance of a "B-
reading" of the chest x-ray.

The VA examination report obtained, dated November 2004, 
resulted in an opinion that the veteran "does not have 
clinically significant asbestosis and [that] any dyspnea 
present would have to be attributed to another disorder."  
This diagnosis and opinion was based upon an interpretation 
of chest x-ray findings and pulmonary function test (PFT) 
results as normal.  In providing the diagnosis and opinion, 
the VA examiner did not provide a rationale to distinguish 
the diagnosis from that of Drs. Harron and Castiglioni nor 
comment upon the significance of a "B-reading" of the chest 
x-ray.  The examination report must be returned as inadequate 
for rating purposes as it fails to comply with the Board's 
November 2003 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a claimant is entitled to full 
compliance with the directives contained in a remand order).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC) for the 
following actions:

1.  Contact the veteran and:
	a) request he provide the names and addresses of 
all health care providers who may have 
information pertinent to his claim; and 
	b) notify him that complete medical records from 
Drs. Harron and Castiglioni may provide the 
evidence necessary to substantiate his claim.

Take all appropriate steps to obtain any relevant 
evidence and/or information identified.
2.  After the above development has been 
completed and all available records have been 
received and associated with the claims file, 
make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA 
respiratory examination.  The claims file must be 
made available to the examiner prior to the 
examination.  The examination report should 
reflect that the claims file was reviewed.  The 
examiner should order any tests or special 
studies that are needed to provide the medical 
information required by this remand.  The 
examiner should:
		a) provide diagnoses of all respiratory 
disorders, if any, found on the examination;
		b) provide an opinion as to whether it is 
as likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
respiratory disorder is related to an in-service 
disease or injury, to include exposure to 
asbestos.   
		c) discuss the prior medical evidence, to 
include the medical opinions of Drs. Harron and 
Castiglioni, as well as the significance of "B-
reading" of a chest X-ray.

All opinions expressed must be supported by a 
complete written rationale.

3.  Readjudicate the veteran's claim of 
entitlement to service connection for asbestosis.  
If the benefit sought on appeal remains denied, 
the veteran and his accredited representative 
should be issued a supplemental statement of the 
case (SSOC) and provided an appropriate time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure compliance 
with the Board's previous remand directives.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


